COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00303-CR


Shaquitta Deanna Horton                 §    From Criminal District Court No. 2

                                        §    of Tarrant County (1406619D)

v.                                      §    August 16, 2018

                                        §    Opinion by Justice Kerr

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By _/s/ Elizabeth Kerr__________________
                                       Justice Elizabeth Kerr